DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the applicants’ amendment filed on 07/13/2022.
Claims 1-2, 5-8, 10-12 and 16 have been amended.  Overall, claims 1-16 are pending in this application.
	Applicants’ cooperation in correcting the informalities in the specification are appreciated.  All of the objections to the specification a have been overcome.  However, a few minor informalities contain in claims 1, 3, 9, 7 and 20.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tail portion of the crankshaft (3)” recited in claims 3; “a tail portion of the sealing groove (15)” recited in claim 9; “a width of the mounting groove” and “a diameter of the cooling pipe” recited in claim 7, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.      	- Claim 1 is indefinite and functional because insufficient structure or structural relationships are recited to support the statements that “the cooling pipe moving synchronously with the orbiting scroll and rotating with respect to the crankshaft”. The claims fails to recited the relationship of the drive motor (4), the shaft/crankshaft (3), the stationary scroll and the orbiting scroll (1)/compression mechanism that effects the modes of operation. It is unclear how the crankshaft rotates and how the cooling pipe moves synchronously with the orbiting scroll and rotates with respect to the crankshaft in order the coolant liquid flows from the coolant liquid tank to the sealing portion of the orbiting scroll (see page 5, para. [0033] and page 6, para, [0037]).  Accordingly, the applicants are required to clarify or to revise the claimed limitations in order that the compressor operates; therefore, the cooling pipe (9, 10) moves synchronously with the orbiting scroll (1) and rotates with respect to the crankshaft (3); and the coolant liquid flows from the coolant liquid tank  (5) to the sealing portion 11, 15 of the orbiting scroll (1) when the scroll compressor is in operation.

	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


3.	Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitation “the sealing portion  (11, 15) of the orbiting scroll (1) is provided with a sealing groove (15)” recited in claim 3 has been disclosed in claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The claims not specifically mentioned are rejected since they depended from one of the above claims.
	For the purpose of this Office action, the claims 1-16 will be examined as best understood by the examiner.

Claim Objections
4.	Claims 3, 7 and 9 are objected to, in that their subject matter needs to be incorporated into the specification and the drawings. For example, the claimed  “a tail portion of the crankshaft (3); “a tail portion of the sealing groove (15)” ,“a width of the mounting groove (18)”, “a diameter of the cooling pipe (9, 10)” should be given reference numeral in the specification and drawings. Otherwise, the language not depicted with reference numerals in the specification and contained in the drawings should be removed from the claims.

Allowable Subject Matter
5.	Claim 1 and its dependent claims  would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	Since allowable subject matter has been indicated, applicant is encouraged to submit Final Formal Drawings (If Needed) in response to this Office action. The early submission of formal drawings will permit the Office to review the drawings for acceptability and to resolve any informalities remaining therein before the application is passed to issue. This will avoid possible delays in the issue process.

Prior Art
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and consists of three patents: Hasegawa et al. (U.S. Patent Application Publication Number 2011/0129378A1), Sotoyama et al. (Publication Number JP2012-057595A) and Tang et al. (Publication Number CN206280258U), each discloses a lubricant passage distribution through a hollow drive shaft for lubricating the bearings/sliding elements and the compression mechanism of the scroll compressor.


Response to Arguments
8.	The applicants’ arguments filed 07/13/2022 have been fully considered but they are not completely persuasive. 
	- The Amendment filed on 07/13/2022 bring in new rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph issues as discussed in the Claim Rejection section.   
	a/. With regard to the applicants’ argument that the features specified in claims 3, 7 and 9 are shown in the original filed drawings (see Figs. 1-2) (see Remarks section, page 6, under “Objections to Drawings” section, lines 6-11 to page 7, lines 1-6). The examiner respectfully disagrees.
Rule 1.83 (a) state:  “The drawing in a nonprovisional application must show every feature of the invention specified in the claims. However, conventional features disclosed in the description and claims, where their detailed illustration is not essential for a proper understanding of the invention, should be illustrated in the drawing in the form of a graphical drawing symbol or a labeled representation (e.g., a labeled rectangular box)”  (see MPEP, Patent Rule §1.83(a)).  
	- The drawings filed on 04/14/2021 do not show the feature of the invention specified in the claims as “a tail portion of the crankshaft (3); “a tail portion of the sealing groove (15)” ,“a width of the mounting groove (18)”, “a diameter of the cooling pipe (9, 10)”. Accordingly, the objection to the drawing is maintained as set forth above.
	- The applicants are suggested to correct Figs. 1-2 with the illustration in the drawing in the form of a graphical drawing symbol/reference character to show the limitation “a tail portion of the crankshaft (3); “a tail portion of the sealing groove (15)” ,“a width of the mounting groove (18)”, “a diameter of the cooling pipe (9, 10)” recited in claims 3, 7 and 9 in order to overcome the objection to the drawings.
	b/.  Since the applicants failed to traverse the rejection of claim 1 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection based on of lacking the structural details/structural relationships, as being set forth on page 7, 2nd paragraph in the Office Action mailed on 04/13/2022. It is presumed that the applicants have acquiesced the rejection.
	Applicants’ arguments with respect to claims 1-16 have been considered but are moot in view of the new ground(s) of rejection as discussed above.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA TRIEU whose telephone number is (571)272-4868.  The examiner can normally be reached on Monday - Friday 8:30AM-5:00PMPM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TT/								/Theresa Trieu/                                                                                                Primary Examiner, Art Unit 3746